DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 10-12, filed 7/30/2021, with respect to the rejection(s) of independent claim(s) 1, 11-12 and 22 under 35 USC 102 as being anticipated by Hodson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hodson, Li and Park (Claims 1 and 11) and rejection is made in view of Hodson, Kim, Li and Park (Claims 12 and 22).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson et al. (Hodson), U.S. Publication No. 2012/0017247 in view of Li et al. (Li), U.S. Publication No. 2010/0173639 in further view of Park et al. (Park), U.S. Publication No. 2016/0191201.

Regarding Claims 1 and 11, Hodson discloses a transmitter (i.e., ground 
gateway 3, 5; see figure 1) that communicates with at least one receiver (i.e., user receivers 11, 12; see figure 1) via a satellite station (i.e., satellite 2; see figure 1) that transmits a signal (i.e., broadcast content; see paragraph [0034]) by a multibeam system (shown in figure 1), the transmitter comprising:
a scheduler that performs scheduling to determine a time and a wireless channel to transmit data addressed to the at least one receiver based on an area where the at least one receiver is present (as described in paragraphs [0034] and [0043]); and
a transmission unit that transmits a signal of the data addressed to the at least one receiver to the satellite station by the wireless channel determined by the scheduler and at the time determined by the scheduler (as described in paragraph [0034] and shown in figure 1),
wherein the signal transmitted from the transmission unit by an i-th wireless channel is transmitted from the satellite station to the at least one receiver by an i-th beam, wherein i represents an integer of 1 or larger (as shown in figure 1), 
frequencies of signals transmitted from the satellite station by respective beams are same (as described in paragraph [0086]).
Hodson fails to disclose the scheduler performs scheduling to transmit the data addressed to the at least one receiver in a specified area including an overlap region of a first coverage area of a first beam and a second coverage area of a second beam by a first wireless channel and a second wireless channel at a same time, the at least one receiver includes a first receiver and a second receiver, and when the first receiver is present in an area of the first coverage area or the second coverage area other than the specified area and the second receiver is present in the specified area, the scheduler 
Li discloses the scheduler performs scheduling to transmit the data (i.e., wireless signal; see paragraph [0013]) addressed to the at least one receiver (i.e., mobile station 110; see figure 1) in a specified area including an overlap region (i.e., overlap region 105 shown in figure 1) of a first coverage area of a first beam (i.e., beam 104 shown in figure 1) and a second coverage area of a second beam (i.e., beam 106 shown in figure 1) by a first wireless channel and a second wireless channel (i.e., the PDCCHs for different mobile stations can be sent in different beams…In one example, three groups of mobile stations located in a cell sector can be identified: (1) group 1: mobile stations in overlap region between two beams; (2) group 2: mobile stations in first beam area; and (3) group 3: mobile stations in second beam area. The first beam will be used by the base station 100 to transmit PDCCHs to mobile stations in groups 1 and 2, while the second beam will be used by the base station 100 to transmit PDCCHs to mobile stations in groups 1 and 3 therefore, considered as a first wireless channel and a second wireless channel; see paragraph [0048]) at a same time (i.e., the mobile station 110 can move to a location that is in an overlap region 105 between the beams 104 and 106, in which case the mobile station 110 is able to communicate using both beams 104 and 106; see paragraph [0016]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Li’s invention with Hodson’s invention to improve spectral efficiency and services (see paragraph [0003] of Li).

Park discloses the at least one receiver includes a first receiver and a second receiver (for example, terminal 220 and terminal 240 are considered as a first receiver and a second receiver respectfully; see figure 1), and when the first receiver is present in an area of the first coverage area or the second coverage area other than the specified area (for example, the cell area where terminal 220 is located therefore, considered as the first receiver being present in an area of the first coverage area or second coverage area other than the specified area; see figure 1) and the second receiver is present in the specified area (for example, terminal 240 is present in the cell area shown in figure 1), the scheduler performs scheduling to transmit first data addressed to the first receiver and second data addressed to the second receiver (in other words, as depicted in figure 1 and discussed in paragraph [0042], Park teaches receivers/terminals in different coverage areas of base station 100 and using multiple beams the base station is able to simultaneously transmit data and signals to the multiple receivers/terminals therefore, considered as the scheduler performs scheduling to transmit first data addressed to the first receiver and second data addressed to the second receiver).

Hodson, Li and Park fail to disclose time division.  However, Hodson discusses the content broadcasting system can further comprise a first receiving device located within the first geographical area and a second receiving device located within the second geographical area, wherein, the first receiving device is arranged to receive the satellite broadcast signal during the first time intervals and the second receiving device is arranged to receive the satellite broadcast signal during the second time intervals (see paragraph [0010]) therefore, Hodson discloses time division.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hodson’s invention for increasing the radio frequency spectrum efficiency of the system and minimizing the continuous power consumption of the satellite required for the broadcast (see abstract of Hodson). 
	Regarding Claim 9, Hodson, Li and Park disclose the transmitter as described above.  Hodson further discloses wherein when the first receiver is present in an area of the first coverage area other than the specified area and the second receiver is present in an area of the second coverage area other than the specified area (see figures 4a and 4b), the scheduler performs scheduling to successively transmit the first data by the first wireless channel and to successively transmit the second data by the second wireless channel (see paragraph [0086] and figure 1).
Regarding Claim 10, Hodson, Li and Park disclose the transmitter as described above.  Hodson further discloses wherein when the first receiver and the second receiver are present in the specified area (see figure 1), the scheduler performs scheduling to transmit the first data and the second data in time division and to transmit the first data and the second data by the first wireless channel and by the second wireless channel (see figure 1).	
5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson, Li and Park in view of Kim et al. (Kim), U.S. Publication No. 2010/0118851.
Regarding Claim 3, Hodson, Li and Park disclose the transmitter as 
described above.  Hodson, Li and Park fail to disclose wherein the transmission unit transmits same data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time.  Kim discloses wherein the transmission unit transmits same data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time (see paragraphs [0036] and [0058] & figures 3 and 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Hodson’s, Li’s and Park’s invention for improving mobility of a wireless terminal and quality of service (see paragraph [0006] of Kim).	
6.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson, Li and Park in view of Dent, U.S. Patent No. 5,724,666.
Regarding Claim 4, Hodson, Li and Park disclose the transmitter as  
(see col. 13, lines 44-61 and figure 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dent’s invention with Hodson’s, Li’s and Park’s invention for providing enhanced communication (see col. 3, lines 62-67 of Dent).
Regarding Claim 5, Hodson, Li and Park disclose the transmitter as  
described above.  Hodson, Li and Park fail to disclose wherein the transmission unit transmits different data by different polarized waves using the first wireless channel and the second wireless channel.  Dent discloses wherein the transmission unit transmits different data by different polarized waves using the first wireless channel and the second wireless channel (see col. 13, lines 44-61 and figure 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dent’s invention with Hodson’s, Li’s and Park’s invention for providing enhanced communication (see col. 3, lines 62-67 of Dent).	
7.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson, Li and Park in view of Sorenson, III, U.S. Patent No. 9,621,468.
Regarding Claim 7, Hodson, Li and Park disclose the transmitter as  
(see col. 3, lines 26-49 and col. 3, line 62-col. 4, line 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Sorenson’s invention with Hodson’s, Li’s and Park’s invention for providing a smooth packet transmission without dropping packets and preventing other problems (see col. 2, line 52-col. 3, line 6 of Sorenson, III).
Regarding Claim 8, Hodson, Li and Park disclose the transmitter as  
described above.  Hodson, Li and Park fail to disclose wherein the scheduler performs scheduling so as to cause the second transmission time to be shorter than the first transmission time.  Sorenson, III discloses wherein the scheduler performs scheduling so as to cause the second transmission time to be shorter than the first transmission time (see col. 3, line 62-col. 4, line 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Sorenson’s invention with Hodson’s, Li’s and Park’s invention for providing a smooth packet transmission without dropping packets and preventing other problems (see col. 2, line 52-col. 3, line 6 of Sorenson, III).
8.	Claims 12, 14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson in view of Kim in further view of Li in further view of Park.
Regarding Claims 12 and 22, Hodson discloses a transmitter that 
(same as claim 1 above), the transmitter comprising:
a scheduler that performs scheduling to determine a time and a wireless channel among one or more wireless channels to transmit data addressed to the at least one receiver based on an area where the at least one receiver is present (same as claim 1 above); and
a transmission unit that transmits a signal of the data addressed to the at least one receiver to the satellite station by the wireless channel determined by the scheduler and at the time determined by the scheduler (same as claim 1 above),
wherein the signal transmitted from the transmission unit by the wireless channel is transmitted from the satellite station to the at least one receiver by a beam corresponding to the wireless channel among one or more beams (as described in paragraph [0034] and shown in figure 1), 
frequencies of signals transmitted from the satellite station respectively by the one or more beams are same (same as claim 1 above).
	Hodson fails to disclose the scheduler performs scheduling to transmit the data addressed to the at least one receiver by a first wireless channel and a second wireless channel at a same time, the at least one receiver being in a specified area including an overlap region of a first coverage area of a first beam and a second coverage area of a second beam, the first wireless channel and a second wireless channel being included in the one or more wireless channels, the first beam and the second beam being included in the one or more beams, the at least one receiver includes a first receiver and a second receiver, and 
Kim discloses the scheduler performs scheduling to transmit the data addressed to the at least one receiver by a first wireless channel and a second wireless channel at a same time (see paragraphs [0036] and [0058] & figures 3 and 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Hodson’s invention for improving mobility of a wireless terminal and quality of service (see paragraph [0006] of Kim).  
	Hodson and Kim fail to disclose the at least one receiver being in a specified area including an overlap region of a first coverage area of a first beam and a second coverage area of a second beam, the first wireless channel and a second wireless channel being included in the one or more wireless channels, the first beam and the second beam being included in the one or more beams, the at least one receiver includes a first receiver and a second receiver, and when the first receiver is present in an area of the first coverage area or the second coverage area other than the specified area and the second receiver is present in the specified area, the scheduler performs scheduling to transmit first data addressed to the first receiver and second data addressed to the second receiver in time division.
(same as claim 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Li’s invention with Hodson’s and Kim’s invention to improve spectral efficiency and services (see paragraph [0003] of Li).	
	Hodson, Kim and Li fail to disclose the at least one receiver includes a first receiver and a second receiver, and when the first receiver is present in an area of the first coverage area or the second coverage area other than the specified area and the second receiver is present in the specified area, the scheduler performs scheduling to transmit first data addressed to the first receiver and second data addressed to the second receiver in time division.
	Park discloses the at least one receiver includes a first receiver and a second receiver, and when the first receiver is present in an area of the first coverage area or the second coverage area other than the specified area and the second receiver is present in the specified area, the scheduler performs scheduling to transmit first data addressed to the first receiver and second data addressed to the second receiver (same as claim 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Park’s invention with Hodson’s, 
Hodson, Kim, Li and Park fail to disclose time division.  However, Hodson discusses the content broadcasting system can further comprise a first receiving device located within the first geographical area and a second receiving device located within the second geographical area, wherein, the first receiving device is arranged to receive the satellite broadcast signal during the first time intervals and the second receiving device is arranged to receive the satellite broadcast signal during the second time intervals (see paragraph [0010]) therefore, Hodson discloses time division.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hodson’s invention for increasing the radio frequency spectrum efficiency of the system and minimizing the continuous power consumption of the satellite required for the broadcast (see abstract of Hodson). 
Regarding Claim 14, Hodson, Kim, Li and Park disclose the transmitter as 
described above.  Hodson fail to disclose wherein the transmission unit transmits same data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time.  Kim discloses wherein the transmission unit transmits same data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time (see paragraphs [0036] and [0058] & figures 3 and 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Hodson’s, Li’s and Park’s invention for improving mobility of a wireless terminal and quality of service (see paragraph [0006] of Kim).	
Regarding Claim 20, Hodson, Kim, Li and Park disclose the transmitter as described above.  Hodson further discloses wherein when the first receiver is present in an area of the first coverage area other than the specified area and the second receiver is present in an area of the second coverage area other than the specified area (see figures 4a and 4b), the scheduler performs scheduling to successively transmit the first data by the first wireless channel and to successively transmit the second data by the second wireless channel (see paragraph [0086] and figure 1).
Regarding Claim 21, Hodson, Kim, Li and Park disclose the transmitter as described above.  Hodson further discloses wherein when the first receiver and the second receiver are present in the specified area (see figure 1), the scheduler performs scheduling to transmit the first data and the second data in time division and to transmit the first data and the second data by the first wireless channel and by the second wireless channel (see figure 1).	
9.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson, Kim, Li and Park in view of Dent, U.S. Patent No. 5,724,666.
Regarding Claim 15, Hodson, Kim, Li and Park disclose the transmitter as  
described above.  Hodson, Kim, Li and Park fail to disclose wherein the transmission unit transmits different data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time so as to be separated from each other in the at least one receiver.  Dent discloses wherein the transmission unit transmits different data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time so as to be separated from each other in the at least one receiver (see col. 13, lines 44-61 and figure 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dent’s invention with Hodson’s, Kim’s, Li’s and Park’s invention for providing enhanced communication (see col. 3, lines 62-67 of Dent).
Regarding Claim 16, Hodson, Kim, Li and Park disclose the transmitter as  
described above.  Hodson, Kim, Li and Park fail to disclose wherein the transmission unit transmits different data by different polarized waves using the first wireless channel and the second wireless channel.  Dent discloses wherein the transmission unit transmits different data by different polarized waves using the first wireless channel and the second wireless channel (see col. 13, lines 44-61 and figure 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dent’s invention with Hodson’s, Kim’s, Li’s and Park’s invention for providing enhanced communication (see col. 3, lines 62-67 of Dent).	
10.	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson, Kim, Li and Park in view of Sorenson, III, U.S. Patent No. 9,621,468.
Regarding Claim 18, Hodson, Kim, Li and Park disclose the transmitter as  
described above.  Hodson, Kim, Li and Park fail to disclose wherein the scheduler performs scheduling so as to cause a length of a first transmission time of the first data to be different from a length of a second transmission time of the second data.  Sorenson, III discloses wherein the scheduler performs scheduling so as to cause a length of a first transmission time of the first data to be different from a length of a second transmission time of the second data (see col. 3, lines 26-49 and col. 3, line 62-col. 4, line 10).  It would have been obvious to a person of ordinary skill in the art 
Regarding Claim 19, Hodson, Kim, Li and Park disclose the transmitter as  
described above.  Hodson, Kim, Li and Park fail to disclose wherein the scheduler performs scheduling so as to cause the second transmission time to be shorter than the first transmission time.  Sorenson, III discloses wherein the scheduler performs scheduling so as to cause the second transmission time to be shorter than the first transmission time (see col. 3, line 62-col. 4, line 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Sorenson’s invention with Hodson’s, Kim’s, Li’s and Park’s invention for providing a smooth packet transmission without dropping packets and preventing other problems (see col. 2, line 52-col. 3, line 6 of Sorenson, III).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645              
September 13, 2021